DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 8-9 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11424973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent:
Claim 1 of the present application is anticipated by claim 1 of the US Patent.
Claim 2 of the present application is anticipated by claim 4 of the US Patent.
Claim 4 of the present application is anticipated by claim 1 of the US Patent.
Claim 5 of the present application is anticipated by claim 1 of the US Patent.
Claim 8 of the present application is anticipated by claim 4 of the US Patent.
Claim 9 of the present application is anticipated by claim 5 of the US Patent.
Claim 28 of the present application is anticipated by claim 1 of the US Patent.  Note (Claim 28 is directed to the base station that corresponds to the UE of claim 1).
Claim 29 of the present application is anticipated by claim 1 of the US Patent.
Claim 30 of the present application is anticipated by claim 1 of the US Patent.  Note (Claim 30 is directed to the base station that corresponds to the UE of claim 1).
Claims 1-2, 4, 8-10 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11329853 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent:
Claim 1 of the present application is anticipated by claim 1 of the US Patent.
Claim 2 of the present application is anticipated by claim 5 of the US Patent.
Claim 4 of the present application is anticipated by claim 7 of the US Patent.
Claim 8 of the present application is anticipated by claim 8 of the US Patent.
Claim 9 of the present application is anticipated by claim 9 of the US Patent.
Claim 10 of the present application is anticipated by claim 10 of the US Patent.
Claim 28 of the present application is anticipated by claim 1 of the US Patent.  Note (Claim 28 is directed to the base station that corresponds to the UE of claim 1).
Claim 29 of the present application is anticipated by claim 1 of the US Patent.
Claim 30 of the present application is anticipated by claim 1 of the US Patent.  Note (Claim 30 is directed to the base station that corresponds to the UE of claim 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Namgoong et al. (US Publication 2021/0266036 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regards to claims 1 and 29, Namgoong teaches, a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: receive a resource allocation indicating a plurality of transmission tones comprising a subset of data tones of a plurality of data tones and a subset of peak reduction tones (PRTs) of a plurality of PRTs (see paragraph 98 and figure 5; signal combiner 504 of the transmitter may receive data tones and PRTs and generate a transmission waveform by combining the data tones and the PRTs. The signal combiner 504 may combine the data tones and the PRTs by allocating the PRTs to subcarriers that are not allocated to the data tones), wherein the resource allocation indicates a plurality of data tone locations and a plurality of PRT locations within a particular bandwidth, wherein a subset of PRT locations of the plurality of PRT locations are arranged relative to a subset of data tone locations of the se plurality of data tone locations according to a PRT sequence corresponding to a set of allocated frequency resources (see paragraph 120 and figure 10 step 1004; The PRTs may be allocated to subcarriers orthogonal to the subcarriers allocated to the data tones such that the combination of the PRTs and the data tones reduces the amplitude of the peaks of the waveform that corresponds to the data tones); and transmit a data transmission using a waveform based at least in part on the resource allocation (see paragraph 123, figure 10, step 1010; In block 1010, a transmitter of the wireless communication device may transmit the transmission waveform to another wireless communication device).
In regards to claim 2, Namgoong teaches, wherein the subset of PRTs are selected such that a peak to average power ratio (PAPR) associated with the waveform satisfies a PAPR threshold (see paragraph 135; PRT neural network has been trained such that the transmission waveform falls within the PAPR threshold).
In regards to claims 28 and 30, Namgoong teaches, a base station for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: transmit a resource allocation indicating a plurality of transmission tones comprising a subset of data tones of a plurality of data tones and a subset of peak reduction tones (PRTs) of a plurality of PRTs (see paragraph 98 and figure 5; signal combiner 504 of the transmitter may receive data tones and PRTs and generate a transmission waveform by combining the data tones and the PRTs. The signal combiner 504 may combine the data tones and the PRTs by allocating the PRTs to subcarriers that are not allocated to the data tones), wherein the resource allocation indicates a plurality of data tone locations and a plurality of PRT locations within a particular bandwidth, wherein a subset of PRT locations of the plurality of PRT locations are arranged relative to a subset of data tone locations of the plurality of data tone locations according to a PRT sequence corresponding to a set of allocated frequency resources (see paragraph 120 and figure 10 step 1004; The PRTs may be allocated to subcarriers orthogonal to the subcarriers allocated to the data tones such that the combination of the PRTs and the data tones reduces the amplitude of the peaks of the waveform that corresponds to the data tones); and receive a data transmission comprising a waveform based at least in part on the resource allocation (see paragraph 124, figure 10, step 1012; the antenna of a receiver wireless communication device may receive the transmission waveform from the transmitting wireless communication device).


Allowable Subject Matter & Relevant Prior Art
Claims 3, 6-7 and 11-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art Mukkavilli et al. (US Publication 2021/0288854 A1) teaches, in Figure 4A step 403, one or more extra-allocation PRTs providing PAPR shaping with respect to the signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466